Motion by respondent to dismiss appeal from part of an order of the Supreme Court, Queens County, dated September 8, 1960, denied on condition that appellant perfect the appeal and argue or submit it at the February Term, commencing January 30, 1961; appeal ordered on the calendar for said term. The record and appellant’s brief must be served and filed on or before January 23, 1961. Motion by appellant for leave to appeal to the Court of Appeals, from an order of this court entered December 19, 1960, dismissing his appeal from an order of the Supreme Court, Queens County, entered November 1, 1960, denied. On the court’s own motion, its decision handed down December 19, 1960 (ante, p. 652), is amended by striking out the provision granting respondent’s motion to dismiss the appeal from said order of November 1, 1960, and by substituting therefor provisions denying said motion to dismiss with leave to renew upon the argument or submission of the appeal. Said appeal is ordered on the calendar for the February Term, and it will be heard together with the appeal from the original order, dated September 8, 1960. The record and appellant’s brief must be served and filed on or before January 23, 1961. Nolan, P. J., Beldock, Ughetta, Christ and Brennan, JJ., concur.